BlackRock Allocation Target Shares BATS: Series A Portfolio BATS: Series C Portfolio BATS: Series E Portfolio BATS: Series M Portfolio BATS: Series P Portfolio BATS: Series S Portfolio BlackRock Balanced Capital Fund, Inc. BlackRock Bond Fund, Inc. BlackRock Total Return Fund BlackRock California Municipal Series Trust BlackRock California Municipal Opportunities Fund BlackRock CoRI Funds BlackRock CoRI 2015 Fund BlackRock CoRI 2017 Fund BlackRock CoRI 2019 Fund BlackRock CoRI 2021 Fund BlackRock CoRI 2023 Fund BlackRock Funds SM BlackRock Alternative Capital Strategies Fund BlackRock Emerging Market Allocation Portfolio BlackRock Global Long/Short Credit Fund BlackRock Managed Volatility Portfolio BlackRock Multi-Asset Real Return Fund BlackRock Multi-Manager Alternative Strategies Fund BlackRock Short Obligations Fund BlackRock Ultra-Short Obligations Fund BlackRock Funds II BlackRock 20/80 Target Allocation Fund BlackRock 40/60 Target Allocation Fund BlackRock 60/40 Target Allocation Fund BlackRock 80/20 Target Allocation Fund BlackRock Core Bond Portfolio BlackRock Dynamic High Income Portfolio BlackRock Emerging Markets Flexible Dynamic Bond Portfolio BlackRock Floating Rate Income Portfolio BlackRock GNMA Portfolio BlackRock High Yield Bond Portfolio BlackRock Inflation Protected Bond Portfolio BlackRock Investment Grade Bond Portfolio BlackRock LifePath ® Active 2020 Fund BlackRock LifePath ® Active 2025 Fund BlackRock LifePath ® Active 2030 Fund BlackRock LifePath ® Active 2035 Fund BlackRock LifePath ® Active 2040 Fund BlackRock LifePath ® Active 2045 Fund BlackRock LifePath ® Active 2050 Fund BlackRock LifePath ® Active 2055 Fund BlackRock LifePath ® Active Retirement Fund BlackRock Low Duration Bond Portfolio BlackRock Multi-Asset Income Portfolio BlackRock Secured Credit Portfolio BlackRock Strategic Income Opportunities Portfolio BlackRock U.S. Government Bond Portfolio BlackRock Funds III BlackRock CoreAlpha Bond Fund BlackRock LifePath ® Retirement Fund BlackRock LifePath ® 2020 Fund BlackRock LifePath ® 2025 Fund BlackRock LifePath ® 2030 Fund BlackRock LifePath ® 2035 Fund BlackRock LifePath ® 2040 Fund BlackRock LifePath ® 2045 Fund BlackRock LifePath ® 2050 Fund BlackRock LifePath ® 2055 Fund BlackRock LifePath ® Index Retirement Fund BlackRock LifePath ® Index 2020 Fund BlackRock LifePath ® Index 2025 Fund BlackRock LifePath ® Index 2030 Fund BlackRock LifePath ® Index 2035 Fund BlackRock LifePath ® Index 2040 Fund BlackRock LifePath ® Index 2045 Fund BlackRock LifePath ® Index 2050 Fund BlackRock LifePath ® Index 2055 Fund BlackRock U.S. Total Bond Index Fund BlackRock Multi-State Municipal Series Trust BlackRock New Jersey Municipal Bond Fund BlackRock New York Municipal Opportunities Fund BlackRock Pennsylvania Municipal Bond Fund BlackRock Municipal Bond Fund, Inc. BlackRock High Yield Municipal Fund BlackRock National Municipal Fund BlackRock Short-Term Municipal Fund BlackRock Municipal Series Trust BlackRock Strategic Municipal Opportunities Fund BlackRock Series Fund, Inc. BlackRock Balanced Capital Portfolio BlackRock Capital Appreciation Portfolio BlackRock Global Allocation Portfolio BlackRock High Yield Portfolio BlackRock Large Cap Core Portfolio BlackRock Money Market Portfolio BlackRock Total Return Portfolio BlackRock U.S. Government Bond Portfolio BlackRock Variable Series Funds, Inc. BlackRock Basic Value V.I. Fund BlackRock Capital Appreciation V.I. Fund BlackRock Equity Dividend V.I. Fund BlackRock Global Allocation V.I. Fund BlackRock Global Opportunities V.I. Fund BlackRock High Yield V.I. Fund BlackRock International V.I. Fund BlackRock iShares ® Alternative Strategies V.I. Fund BlackRock iShares ® Dynamic Allocation V.I. Fund BlackRock iShares ® Dynamic Fixed Income V.I. Fund BlackRock iShares ® Equity Appreciation V.I. Fund BlackRock Large Cap Core V.I. Fund BlackRock Large Cap Growth V.I. Fund BlackRock Large Cap Value V.I. Fund BlackRock Managed Volatility V.I. Fund BlackRock Money Market V.I. Fund BlackRock S&P 500 Index V.I. Fund BlackRock Total Return V.I. Fund BlackRock U.S. Government Bond V.I. Fund BlackRock Value Opportunities V. I. Fund BlackRock World Income Fund, Inc. Managed Account Series BlackRock U.S. Mortgage Portfolio (each, a Fund and collectively, the Funds) Supplement dated July 1, 2015 to the Statement of Additional Information of each Fund Effective on September 1, 2015, Part II of each Funds Statement of Additional Information is amended as follows: The fifth paragraph in the section entitled Purchase of Shares  Institutional Shares and Institutional Daily Shares in Part II of each Funds Statement of Additional Information is deleted in its entirety and replaced with the following: Certain of the Funds offer Institutional Shares as described in each such Funds Prospectus. In addition, the following investors may purchase Institutional Shares: employees, officers and directors/trustees of BlackRock, Inc., BlackRock Funds, Bank of America Corporation (BofA Corp.), The PNC Financial Services Group Inc., Barclays PLC or their respective affiliates; individuals and Institutional Investors with a minimum initial investment of $2 million who may purchase shares of a Fund through a financial intermediary that has entered into an agreement with the Distributor to purchase such shares (Institutional Investors include, but are not limited to, endowments, foundations, family offices, local, city, and state governmental institutions, corporations, and insurance company separate accounts); employer-sponsored retirement plans (which, for this purpose, do not include SEP IRAs, SIMPLE IRAs or SARSEPs), state sponsored 529 college savings plans, collective trust funds, investment companies or other pooled investment vehicles, unaffiliated thrifts and unaffiliated banks and trust companies, each of which may purchase shares of the Fund through a financial intermediary that has entered into an agreement with the Distributor to purchase such shares; investors of financial intermediaries that: (i) charge such investors a fee for advisory, investment consulting, or similar services or (ii) have entered into an agreement with the Distributor to offer Institutional Shares through a no-load program or investment platform, in each case, with a minimum initial investment of $1,000; clients of the trust departments of PNC Bank and Bank of America, N.A. and their affiliates for whom they (i) act in a fiduciary capacity (excluding participant directed employee benefit plans), (ii) otherwise have investment discretion, or (iii) act as custodian for at least $2 million in assets; and holders of certain BofA Corp. sponsored unit investment trusts (UITs) who reinvest dividends received from such UITs in shares of a Fund. The section entitled Purchase of Shares  Class K Shares in Part II of each Funds Statement of Additional Information is deleted in its entirety and replaced with the following: Class K Shares of the Fund are available only to (i) employer-sponsored retirement plans (not including SEP IRAs, SIMPLE IRAs and SARSEPs) (Employer-Sponsored Retirement Plans), (ii) collective trust funds, investment companies and other pooled investment vehicles, each of which may purchase shares of the Fund through a financial intermediary that has entered into an agreement with the Funds distributor to purchase such shares, (iii) Institutional Investors, which include but are not limited to, endowments, foundations, family offices, local, city, and state governmental institutions, corporations and insurance company separate accounts, each of which may purchase shares of the Fund through a financial intermediary that has entered into an agreement with the Funds Distributor to purchase such shares and (iv) any other investors who met the eligibility criteria for BlackRock Shares or Class K Shares September 1, 2015 and have continually held Class K Shares of the Fund in the same account since September 1, 2015. Shareholders should retain this Supplement for future reference.
